Appeal by defendant from an amended judgment of the Supreme Court, Kings County, rendered February 19, 1976, which, upon his plea of guilty to a charge of violating probation, (1) revoked the sentence of probation previously imposed upon his conviction of attempted criminal possession of a dangerous drug in the fourth degree and (2) resentenced him to a prison term of one year. Amended judgment affirmed. The defendant has been released from prison. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.